Citation Nr: 1202324	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit on appeal.

The issues have been recharacterized to comport with the evidence of record.

The reopened claim is addressed in the Remand portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In October 2004, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for cervical strain.  The Veteran did not perfect an appeal and the decision is now final.
 
2.  Evidence received since the RO's October 2004 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a cervical spine disability.  


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is not precluded from adjudicating the issue in this case.  This is so because the Board is taking action favorable to the Veteran by finding new and material evidence has been submitted to reopen his claim for service connection.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In October 2004, the RO denied the Veteran's claim of service connection for cervical strain because a chronic cervical spine disability was not shown during the Veteran's active duty service, and there was no nexus shown between the Veteran's current cervical spine disability and his active duty service.  Notice of the RO's October 2004 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2011).  

In August 2006, the Veteran filed to reopen his claim seeking service connection for a cervical spine disability.  
Evidence received since the RO's October 2004 rating decision includes additional statements from the Veteran, VA and private treatment records, and February 2007 and May 2008 private medical opinions.  

The February 2007 and May 2008 private medical opinions submitted by Dr. K.R. noted the Veteran's in-service history of having been treated for severe neck pain.  Dr. K.R. noted that the Veteran reported injuring his neck while playing flag football in the military during 1967, and reported having pain and difficulty with his neck ever since.  Dr. K.R. opined that it was more likely than not that the Veteran's cervical spine disability began with his highly physical duties while in the military.  In support of this opinion, Dr. K.R. noted that the Veteran's cervical spine x-rays are representative of someone who has had trauma to the cervical spine.

This evidence is presumed credible, and raises a reasonable possibility of substantiating the Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating a claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).

New and material evidence has been submitted, and reopening the claim for service connection for cervical spine disability is warranted.


ORDER

New and material evidence having been submitted to reopen the claim of service connection for cervical spine disability, the claim is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for a cervical spine disability.  He attributes this condition to an inservice injury incurred while playing flag football.

February 2007 and May 2008 private medical opinions provided by Dr. K.R. failed to indicate what, if any, records were considered in rendering these opinions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under these circumstances, the RO must schedule the Veteran for a VA examination to consider whether the Veteran's current cervical spine disability is related to his active duty military service.

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for an examination to determine whether he currently has a cervical spine disability.  The claims file must be reviewed in conjunction with the examination, including his inservice treatment records showing treatment for cervical strain in August 1968 and complaints of back pain in April 1968 and December 1969.  The examiner must also consider the Veteran's statements as to observable symptoms.  For any cervical spine disability identified, the examiner is to opine whether such is at least as likely as not (50 percent or more probability) caused or aggravated by the Veteran's active duty military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  

2.   The Veteran must be notified that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


